Citation Nr: 1233426	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-17 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to May 1974, July 1974 to March 1976, May 1976 to October 1976, and April 1977 to October 1977.  However, the Veteran was dishonorably discharged from the period of service from January 1973 to May 1974.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a April 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran's claim was reviewed by the Board in March 2011, at which time the claim was denied.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim of service connection for an acquired psychiatric disorder, to include PTSD.  The Court issued a January 2012 Order vacating, in part, the March 2011 Board decision that denied the above claim, and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

The Veteran testified before a Veterans Law Judge (VLJ) in October 2010.  A transcript of the hearing is of record.  Although that Veterans Law Judge has since retired from the Board, the Veteran did not respond to a June 2012 letter asking him if he wanted to have another Board hearing (as this VLJ had retired).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's VA claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, consistent with the January 2012 JMR.

The record contains an August 2006 letter from a VA staff psychologist.  The physician stated that the Veteran had been diagnosed with posttraumatic stress disorder, secondary to service in Vietnam.  However, it is unclear from the record whether the Veteran had active duty service in Vietnam.  The Veteran's personnel records note Foreign Service in Germany, however, it appears that he may have served in Vietnam.  A note in the Veteran's service personnel records documented o/s (overseas) Vietnam.  However, the Veteran's records do not contain any further detailed information pertaining to his possible service in Vietnam, to include particular dates he served on active duty.  Additionally, if the Veteran is found to have served in Vietnam, it is unclear if  this service was during a period that the Veteran was dishonorably (January 31, 1973 to May 6, 1974) or honorably (July 1974 to March 1976, May 1976 to October 1976, and April 1977 to October 1977) discharged from active duty.  Further, if the Veteran is found to have served in Vietnam, a medical opinion determining whether he meets the criteria for PTSD contained in DSM-IV, and if he meets such criteria, whether the Veteran's PTSD can be related to in-service stressors relating to the Veteran's fear of hostile military and terrorist activity, is necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1) Contact the National Personnel Records Center (NPRC) and/or any other appropriate agency, to request verification of whether the Veteran served (Army or Marine Corp) in Vietnam, and if so, the dates of service.  A note in the Veteran's service personnel records documented o/s (overseas) Vietnam.  However, the Veteran's records do not contain any further detailed information pertaining to his possible service in Vietnam, to include particular dates he served on active duty.  Additionally, if the Veteran served in Vietnam, it should be determined if this was during a period of honorable or dishonorable discharge from active duty.  

2) If the Veteran has been found to serve in Vietnam during a period of service where he was honorably discharged, the RO should schedule the Veteran to undergo an appropriate VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV, and if he meets such criteria, whether PTSD can be related to in-service stressors relating to the Veteran's fear of hostile military and terrorist activity.

Additionally, the examiner should review and discuss the Veteran's service treatment records, VA outpatient treatment records, the August 2006 psychologist letter, the March 2011 VA examination report, and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


